Citation Nr: 1110845	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for amputation little finger, right hand (right little finger disability).

2.  Entitlement to service connection for right arm disorder with intermittent numbness.

3.  Entitlement to service connection for lung disorder, claimed as emphysema due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Social Security Records

The Veteran has indicated that he is in receipt of Social Security Disability benefits.  According to the medical history provided at the time of a May 2008 VA examination, he is receiving disability benefits due to his chronic obstructive pulmonary disease (COPD) and chronic neck pain.  These Social Security Administration records have not been associated with the claims folder.  Therefore, reasonable efforts to obtain these records must be made prior to any further adjudication.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); see also 38 C.F.R. § 3.159(c).

Medical Examination

The evidence of record currently contains a diagnosis of COPD.  Additionally, the May 1995 medical records from Dr. Weinsweig refer to a past medical history of emphysema and bronchitis.  
	
The Veteran claims that his current lung disorder was caused by asbestos exposure during service, specifically through his demolition work.  At his February 2011 hearing, he recounted seeing asbestos insulation on pipes in buildings he was tasked with demolishing.  The Veteran's military occupational specialty (MOS) was carpenter from July 1966 until his separation in February 1967.  As the demolition of old buildings is an occupation commonly associated with asbestos exposure and his MOS as a carpenter is consistent with demolition work, the Veteran's exposure to asbestos is conceded.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C; 38 U.S.C.A. § 1154(a).

Based on the above, a medical opinion is required in order to determine the likelihood that any current lung disorder is related to the conceded in-service asbestos exposure.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented, and evidence received in response to this request should be associated with the claims folder.   If the records are not available, a notation to that effect should be made in the claims folder and communicated to the Veteran.

2.  Schedule the Veteran for a VA pulmonary examination to determine the nature and etiology of any lung disorder found to be present.  The claims file must be reviewed in conjunction with the examination.  Specifically, the VA examiner should address the following questions:

a.  Is there objective evidence of a current lung disability?

b.  If so, is it at least as likely as not than any currently diagnosed lung disability is attributable to the Veteran's military service, to include the asbestos exposure described above?

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.

3.  After the above development is completed, readjudicate the claims on appeal.  If any of the benefits sought are denied, provide the Veteran and his representative a supplemental statement of the case, with an appropriate period for response, before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

